DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 04/06/2021.
Claims 1, 9, 11, and 19 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Amendment
In the Remarks filed 04/06/2021, Applicant has amended:
The language of claims 9 and 19 to address the objection regarding the consistency of language across the claims. The Examiner therefore withdraws the objection made in the non-final Office action dated 01/06/2021.

Response to Arguments
In Remarks filed on 04/06/2021, Applicant substantially argues:
The applied references fail to disclose the limitations of claim 1, and similarly recited in claim 11, of a data buffer configured to temporarily store a piece of data. Specifically, the Applicant points to the Kim reference as disclosing the first memory and second memory as claimed but indicates that Kim does not refer to a data buffer. Furthermore, Applicant points to the DRAM cited in the Kanno reference as reading on the first memory as claimed or the first buffer memory as recited in the Kim reference but not a data buffer as claimed. Additionally, Applicant notes the DRAM in Kanno is not coupled to the controller via a channel as currently amended claim 1, and similarly amended claim 11, now read. Applicant’s arguments filed have been fully considered but they are not persuasive. The Examiner acknowledges that individually the applied references may not present the first and second memory and the data buffer as claimed. However, the Examiner reminds the Applicant that “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145(IV). As indicated in the rejection of claim 1 in the Office action dated 01/06/2021, and admitted to by the Applicant, the Kim reference discloses the first and second memories as claimed. Furthermore, in the prior art rejection, the Kanno reference is cited as disclosing a data buffer which is located outside of the memory controller as being used for “temporarily storing the write data and the like” (Kanno [0107]). Subsequently it was determined to be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the memory controller writes data to the nonvolatile memory, as noted in the cited Paragraph [0050] of Kim, this data may be stored in a data buffer, as disclosed by Kanno as being located separate from the memory controller, prior to be written to the nonvolatile memory. Therefore, Applicant’s argument is not found to be persuasive as it does not address the combination of references. Furthermore, the amended limitations of claim 1 and 11 of “a controller coupled to the memory device via at least one channel” is found to be disclosed by Kim in Paragraph [0077] as the memory controller communicates with the nonvolatile memory via a plurality of memory channels. The current prior art rejections are revised to address Applicant’s amendments.
Furthermore because the Kim and Kanno references are argued as not disclosing a data buffer, the references do not disclose the limitations of claims 2 and 3 of releasing data from the data buffer. 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated April 6, 2021.

Claim Rejections - 35 USC § 103

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0004949) in view of Kanno (US 2020/0241799).

Regarding claim 1, Kim discloses, in the italicized portions, a memory system comprising: a memory device including a nonvolatile memory region and a data buffer configured to temporarily store a piece of data stored in the nonvolatile memory region ([0030] Storage device 120 may include a memory controller 121, nonvolatile memory devices 122, and a second buffer memory 123.); and a controller coupled to the memory device via at least one channel and configured to store write data, which is delivered with a program command from a host including a second memory, in a first memory, and to send the write data to both the data buffer and the host when a program operation corresponding to the program command is performed ([0048] Referring to FIGS. 1 to 3A, in operation S110, memory controller 121 may receive write data WRD from host 110 and may store the received write data WRD in first buffer memory 121a. For example, as described above, first buffer memory 121a may be used as a write buffer that temporarily stores the write data WRD from host 110. Memory controller 121 may temporarily store the write data WRD from host 110 in first buffer memory 121a. In an embodiment, memory controller 121 may be configured to receive a write request (or write command) from host 110 and to allocate first buffer memory 121a, in which the corresponding write data will be stored, in response to the received write request. [0050] In operation 130, memory controller 121 may transmit the write data WRD to nonvolatile memory devices 122 and second buffer memory 123. For example, memory controller 121 may transmit the write data WRD to nonvolatile memory devices 122 such that the write data WRD stored in first buffer memory 121a are stored in nonvolatile memory devices 122. Nonvolatile memory devices 122 may perform a program operation on the received write data WRD. [0077] Referring to FIGS. 7 and 8, memory controller 121 may respectively communicate with nonvolatile memory devices 122 through a plurality of channels CH1 to CHm. Nonvolatile memory devices 122 may be divided into a plurality of ways WAY1 to WAYn… [0078] Alternatively, nonvolatile memory devices included in the first way WAY1 may be respectively connected with the plurality of channels CH1 to CHm, and nonvolatile memory devices included in the ways WAY2 to WAYn also may be respectively connected with the plurality of channels CH1 to CHm. [0082] In the embodiment of FIG. 1, second buffer memory 123 is included in storage device 120. However, in the embodiment of FIG. 9, a second buffer memory 211 is included in host 210. In an embodiment, storage device 220 may use second buffer memory 211 included in host 210 as means for restoring write data when a program operation fails. In an embodiment, second buffer memory 211 may be a host buffer memory (HBM). That is, storage device 220 may make use of second buffer memory 211 (i.e., the host buffer memory) included in host 210.). Herein it is disclosed by Kim that the write data may be transmitted from the first buffer memory stored in the controller to both a second buffer memory and the nonvolatile memory device. Additionally, the controller is connected to the nonvolatile memory via a plurality of channels. Particularly in Paragraph [0082], it is identified that the second buffer memory may be located in the host and may use the data stored therein for restoring write data when a program operation fails. Kim does not explicitly disclose a data buffer for temporarily storing data in the nonvolatile memory region; however, Kanno discloses in Paragraph [0107] “The DRAM interface 14 is a DRAM control circuit configured to control the DRAM 6 under the control of the CPU 12. A storage region in the DRAM 6 is utilized to store the block management table 32. In addition, the storage region of the DRAM 6 can also be used as an internal buffer for temporarily storing the write data and the like.” Herein it is disclosed by Kanno that a portion of the storage device may be allocated as an internal buffer for temporarily storing write data that is separate from the memory located in the controller. It would be obvious to one of ordinary skill in the art before the 
Regarding claim 2, Kim further discloses the memory system according to claim 1, wherein the data buffer is configured to release the write data before it is verified whether or not the write data has been successfully programmed to the nonvolatile memory region ([0052] In operation S140, memory controller 121 may release first buffer memory 121a. For example, memory controller 121 may release first buffer memory 121a after transmitting the write data WRD to nonvolatile memory devices 122 and to second buffer memory 123. In this case, since first buffer memory 121a used as a write buffer is released, an available capacity of first buffer memory 121a may be secured. This may mean that memory controller 121 receives and stores other write data from host 110. That is, as first buffer memory 121a is released, the write delay due to a limited capacity of the write buffer may be prevented.). Herein it is disclosed that the first buffer memory located in the memory controller may be released prior to the determination that the program operation to the nonvolatile memory is successful. This is further detailed in associated Figure 3A and steps S140 and S150.
Regarding claim 3, Kim and Kanno in combination further disclose the memory system according to claim 1, wherein the first memory is configured to release the write data after sending the write data to the data buffer (Kim [0052]). Herein it is disclosed that the data is released from the first memory buffer in the controller after being sent to the nonvolatile memory. As discussed in the rejection of claim 1, in the combination that a data buffer may be provided outside of the memory controller for temporarily storing data to be stored in the nonvolatile memory as disclosed in Kanno, the data sent by Kim may be sent to this data buffer and be considered as eligible to be freed from the first buffer memory as it has been sent to the nonvolatile memory.
Regarding claim 4, Kim further discloses the memory system according to claim 1, wherein the controller is configured to obtain the write data from the second memory, when programming the write data to the nonvolatile memory region failed ([0055] In the case where the program operation fails, in operation S170, memory controller 121 may copy the write data WRD stored in second buffer memory 123 to first buffer memory 121a (or may restore the write data WRD stored in first buffer memory 121a by using the write data WRD stored in second buffer memory 123), for example in response to a write fail signal received from nonvolatile memory devices 122. For example, since the program failure means that the write data WRD are not normally stored in nonvolatile memory devices 122, there may be a need for an additional operation of programming the write data WRD to nonvolatile memory devices 12. In this case, since first buffer memory 121a is previously released in operation S140, first buffer memory 121a may be in a state where the write data WRD are not stored therein. However, since the write data WRD are stored in second buffer memory 123 in operation S130, second buffer memory 123 may be in a state where the write data WRD are stored therein. Accordingly, memory controller 121 may again program the write data WRD after copying the write data WRD from second buffer memory 123 to first buffer memory 121a (or restoring the write data WRD).). Herein it is disclosed that when the program operation is determined to have failed, the write data may be retrieved from the second buffer memory, which may be located in the host, for reattempting the program operation as the write data has been previously released from the first buffer memory.
Regarding claim 5, Kanno further discloses the memory system according to claim 1, wherein the controller is configured to divide the write data into plural pieces of write data, each piece having a set size ([0064] When the data associated with the received write command is written to the write destination block, the flash storage device 3 sends to the host 2 a tag of this data and a physical address (block address and offset) indicative of the storage location in the nonvolatile memory to which the data is written as an address record request. The block address is an identifier for identifying the write destination block. Since the nonvolatile memory is generally composed of plural nonvolatile memory chips, a block address of a certain block may be indicated by a chip number of the nonvolatile memory and a block number in the chip. The offset is indicative of a storage location in the write destination block.), assign an identifier to each of the plural pieces of write data ([0113] The write command is a command to request the flash storage device 3 to write the data. The write command may include command ID, QoS domain ID, the tag, the length, the write buffer address, and the like. [0115] The tag is an identifier for identifying write data to be written. The tag may be a logical address such as LBA, a key of a key-value store or a hash value of this key, as described above.), and send the plural pieces of write data and their respective identifiers to both the data buffer and the second memory ([0181] (3) The controller 4 transmits to the host 2 an address record request including the tag of the write data, the block address indicative of the determined write destination block, and the offset indicative of the determined write destination location, and thereby notifies the host 2 of the physical address to which the write data associated with this write command is written.). Herein it is disclosed that the data of the write command may be identified via a tag. In this manner, the system may track where data is written to in the storage device. Additionally, it is disclosed in Kim in Paragraph [0161] “Controller 2210 may communicate with host 2100 through host interface layer 2215. For example, host interface layer 2215 may convert a command and data received from host 2100 into a format capable of being processed in controller 2210 and vice versa. Controller 2210 may communicate with nonvolatile memory devices 2220 through memory interface layer 2216. For example, memory interface layer 2216 may convert write data and relevant data into a format capable of being identified in nonvolatile memory devices 2220 and may vice versa.” Herein it is disclosed that the system may convert transmitted data as necessary for the host and nonvolatile memory device for processing. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system as disclosed by Kim may utilize the tag information as disclosed by Kanno for identifying data in the host and nonvolatile memory.
Regarding claim 6, Kanno further discloses the memory system according to claim 5, wherein the memory device is configured to send a signal indicating a program success/failure to the controller in response to the identifier assigned to each of the plural pieces of write data ([0223] In a case where the data write operation of the write data is successfully finished such that the write data becomes readable from the NAND flash memory (NO in step S25), the controller 4 transmits to the host 2 a write buffer release request to release the region in the write buffer where the write data is stored (step S26).). Herein it is disclosed that for successfully programmed data, this may be identified back in the host for release from the buffer stored therein.
Regarding claim 7, Kanno further discloses the memory system according to claim 6, wherein the controller is configured to determine that only a piece of write data matched with its identifier corresponding to the program failure is reprogrammed ([0183] (5) If the data write operation is failed, the controller 4 executes the write retry operation of writing the write data to a write destination location in the other block that is different from the current write destination block. [0184] (6) The controller 4 retrieves again the write data from the write buffer 702 of the host 2, based on the write buffer address included in the write command in which write is failed. The retrieval of the write data from the write buffer 702 may be executed by DMA transfer. Then, the controller 4 executes a data rewrite operation of writing the write data to the write destination location in the write destination block (for example, page 0 of block #BLK31).). Herein it is disclosed write data that has failed to be programmed to the destination location is retrieved from the host and rewritten to a different location in the nonvolatile memory. As noted in the rejection of claim 5, the failed data may be identified via the tag as stored in the host buffer.
Regarding claim 8, Kanno further discloses the memory system according to claim 6, wherein the controller is configured to determine that plural pieces of write data matched with a first identifier to a last identifier, at least one of which corresponds to the program failure, are reprogrammed ([0183-0184]). Similarly addressed in the rejection of claim 7, failed data may be identified in the host buffer for a reprogram operation via a tag.
Regarding claim 9, Kim further discloses the memory system according to claim 5, wherein the controller is configured to access the second memory to obtain a piece of write data to be reprogrammed ([0055])
Regarding claim 10, Kim and Kanno in combination further disclose the memory system according to claim 5, wherein the controller is configured to request the host to allocate a storage area of the first memory for an operation of the memory system, wherein the storage area is configured to store a maximum number of the plural pieces of write data matched with their identifiers (Kim [0055] and [0082]). Similarly addressed in the rejection of claim 4, a second buffer memory may be accessed, which may be located in the host, for retrieving data for the reprogram operation of data failed to be written in the initial program operation. Furthermore, as addressed in the rejection of claim 5, Kanno discloses in Paragraphs [0064] and [0181] that data may be identified via tags in the host buffer for the reprogram operation. Regarding the storage area configuration, it would be obvious to one of ordinary skill in the art that there is a maximum size available for storage in the write buffer in the host.
Regarding claim 11, Kim discloses, in the italicized portions, a method for operating a memory system, the method comprising: receiving a piece of write data with a write command from a host and storing the piece of write data in a cache ([0048]); sending the piece of write data to a data buffer via at least one channel and a host memory when a write operation corresponding to the write command is performed or has begun; and programming the piece of write data temporarily stored in the data buffer to a nonvolatile memory region coupled to the data buffer ([0050] and [0077-0078] and [0082]). Herein it is disclosed by Kim that the write data may be transmitted from the first buffer memory stored in the controller to both a second buffer memory and the nonvolatile memory device. Kim does not explicitly disclose a data buffer for temporarily storing data in the nonvolatile memory region; however, Kanno discloses in Paragraph [0107] that a portion of the storage device may be allocated as an internal buffer for temporarily storing write data that is separate from the memory located in the controller. Furthermore this DRAM buffer is connected to the controller via an interface which would be understood by one of ordinary skill in the art as being via a channel. This would be similar to as how the controller communicates with nonvolatile memory as disclosed in Paragraph [0072]
Regarding claim 12, Kim further discloses the method according to claim 11, wherein the write data in the data buffer is released before it is verified whether or not the write data has been successfully programmed to the nonvolatile memory region ([0052]). Claim 12 is rejected on a similar basis as claim 2.
Regarding claim 13, Kim and Kanno in combination further disclose the method according to claim 11, wherein the write data in the cache is released after sending the write data to the data buffer (Kim [0052]). Claim 13 is rejected on a similar basis as claim 3.
Regarding claim 14, Kim further discloses the method according to claim 11, further comprising: obtaining the write data from the host memory, when programming the write data to the nonvolatile memory region failed ([0055]). Claim 14 is rejected on a similar basis as claim 4.
Regarding claim 15, Kanno further discloses the method according to claim 11, wherein the write data is divided into plural pieces of write data, each piece having a set size ([0064]), an identifier is assigned to each of the plural pieces of write data ([0113] and [0115]), and the plural pieces of write data and their respective identifiers are transferred to both the data buffer and the host memory ([0181]). Additionally, it is disclosed in Kim in Paragraph [0161] that the system may convert transmitted data as necessary for the host and nonvolatile memory device for processing. Claim 15 is rejected on a similar basis as claim 5.
Regarding claim 16, Kanno further discloses the method according to claim 11, further comprising: determining a program success/failure in response to the identifier assigned to each of the plural pieces of write data ([0223]). Claim 16 is rejected on a similar basis as claim 6.
Regarding claim 17, Kanno further discloses the method according to claim 16, further comprising: determining that only a piece of write data matched with its identifier corresponding to the program failure is reprogrammed ([0183-0184]. Claim 17 is rejected on a similar basis as claim 7.
Regarding claim 18, Kanno further discloses the method according to claim 16, further comprising: determining that plural pieces of write data matched with a first identifier to a last identifier, at least one of which corresponds to the program failure, are reprogrammed ([0183-0184])
Regarding claim 19, Kim further discloses the method according to claim 16, further comprising: accessing the host memory to obtain a piece of write data to be reprogrammed ([0055]). Claim 19 is rejected on a similar basis as claim 9.
Regarding claim 20, Kim and Kanno in combination further disclose the method according to claim 16, further comprising: requesting the host to allocate a storage area of the first memory for an operation of the memory system, wherein the storage area is capable of storing a maximum number of the plural pieces of write data matched with their respective identifiers (Kim [0055] and [0082]). Furthermore, Kanno discloses in Paragraphs [0064] and [0181] that data may be identified via tags in the host buffer for the reprogram operation.  Claim 20 is rejected on a similar basis as claim 10.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135